Citation Nr: 0531890	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  00-10 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to a rating in excess of 10 percent for left 
epididymitis with varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1946 to September 1955.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2000 
decision of the Philadelphia Department of Veterans Affairs 
(VA) Regional Office (RO) and Insurance Center.  In April 
2003 a Travel Board hearing was held before the undersigned 
at the RO.  This case was before the Board in September 2003, 
when it was remanded to the RO for additional development.  


FINDINGS OF FACT

The veteran's left varicocele (with epididymitis) is 
manifested by complaints of chronic left scrotum pain; there 
is no associated renal or voiding dysfunction; and the 
disability is not shown to have required hospitalization or 
intensive management.


CONCLUSION OF LAW

A rating in excess of 10 percent for left varicocele [with 
epididymitis] is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 
(Code) 7525 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Board finds that VA's notice requirements are met.  The 
veteran was provided VCAA notice in March 2001 correspondence 
from the RO, in a September 2002 supplemental statement of 
the case (SSOC), in additional correspondence from the RO in 
May and December 2004, and in a May 2005 SSOC.  Although he 
was provided full notice/information subsequent to the rating 
decision appealed (incidentally, notice of the VCAA was not 
possible prior to enactment of the legislation), he is not 
prejudiced by any notice timing defect.  He was notified (in 
the March 2000 decision now on appeal, in a statement of the 
case (SOC) issued in May 2000, in the March 2001 and May and 
December 2004 correspondence, and in the September 2002 and 
May 2005 SSOCs) of everything required.  Specifically, March 
2001 and May and December 2004 correspondence, and the 
September 2002 and May 2005 SSOCs, informed the veteran of 
the allocation of responsibility of the parties to identify 
and obtain additional evidence in order to substantiate his 
claim.  The veteran has had ample opportunity to respond and 
supplement the record subsequent to the notice, and has had 
ample opportunity to participate in the adjudicatory process.  

Regarding content of notice, the March 2000 decision, the 
SOC, and the September 2002 and May 2005 SSOCs, informed the 
veteran of what the evidence showed and why the claim was 
denied.  He was advised by the May and December 2004 
correspondence, and the September 2002 and May 2005 SSOCs, 
that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The correspondence and the SSOCs informed the 
veteran of what information or evidence VA needed from him, 
and advised him of what the evidence must show to establish 
entitlement to the benefit sought.  The RO asked him to 
submit, or provide releases for VA to obtain, any pertinent 
records.  He was expressly asked to "provide [VA] with any 
additional evidence or information you may have pertaining to 
your claim that is not currently of record," (see May 10, 
2004 letter), to let VA know "[i]f there is any other 
evidence or information that you think will support your 
claim," and to send to VA any evidence or information in his 
possession that pertains to his claim.  (See December 11, 
2004 letter).  Everything submitted to date has been accepted 
for the record and considered.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  As 
noted, in September 2003 the Board remanded the case for 
additional development, to include a VA examination.  The 
development was completed; and the case was reviewed de novo.  
Evidentiary development is complete to the extent possible; 
VA's duties to notify and assist are met.  It is not 
prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield, supra; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

Historically, the RO granted service connection for left 
epididymitis with varicocele in May 1993.  The service 
medical records revealed that a left varicocele became 
manifest during the veteran's service in 1950.  Subsequently, 
chronic epididymitis was diagnosed.  On separation from 
service it was noted that the veteran had fibrosis, left 
epididymitis, with thickened left epididymis.  The service-
connected left epididymitis with varicocele is currently 
rated 10 percent.  

Postservice medical evidence includes VA outpatient records 
dated from December 1992 to February 1993 showing diagnoses 
and treatment of left epido-orchitis.  A December 1992 
clinical record shows complaints of pain and swelling of both 
testicles.  The examiner reported that there were no prior VA 
medical records available for review because the veteran had 
never been seen at any other VA medical facility.  A January 
1993 ultrasound showed a left varicocele, and on a 
contemporaneous clinical evaluation the veteran denied 
dysuria, frequency, burning, or urethral discharge.  On VA 
examination in July 1993, the veteran complained of left 
testicle pain.  Examination was positive for a left 
varicocele, and revealed that the left testicle was tender.  
The diagnosis was abnormal left testicle and left varicocele.  
An August 1993 ultrasound showed a left varicocele 
superiorly, and the left testicle appeared inhomogeneous.  A 
hypoechoic region measuring 1.4 centimeters was seen on the 
left testicle, the etiology of which was uncertain.  However, 
it was reported that the hypoechoic region "may represent a 
neoplasm; alternatively, it may also represent an old infarct 
or chronic infection."  

On VA examination in February 1997, the veteran stated that 
the left testicle injury he sustained in service had caused 
life-long testicle pain.  He felt that the left testicle was 
smaller and softer than the right.  He complained of left 
testicle pain, and of some difficulty passing urine which 
caused him to get up frequently during the night.  He 
reported that he had never been treated via surgery or 
medication for the left testicle condition.  Examination 
revealed no mass; the left testicle was slightly soft and 
smaller than the right, and was non-tender.  The diagnosis 
was slightly atrophied, non-tender left testicle.

On VA examination in August 1997, the veteran complained that 
his left testicle was constantly tender and that it limited 
his mobility.  He also reported recent bladder infections, 
normal libido, and erectile dysfunction.  It was noted that 
his medical history was significant for diabetes, and the 
examiner reported that, given the veteran's normal libido, 
diabetes was most likely the cause of his erectile 
dysfunction.  Examination revealed that the left testicle was 
mildly atrophic, without focal nodularity or mass.  The 
testicle was somewhat spongy and diffusely tender.  The left 
testicle pain did not localize to the epididymis or testicle 
itself.   The left testicle was approximately two-thirds the 
size of the right testicle.  Ultrasound revealed an 
inhomogeneous left testicle with a left varicocele.  The 
diagnosis was left testicular atrophy from chronic orchitis.  
The examiner stated that the veteran's discomfort was 
difficult to judge, but he appeared mobile without discomfort 
during the examination.  

On VA examination in February 1998, the veteran denied 
lethargy, weakness, anorexia, or weight loss.  He indicated 
that he voided two to three times during the day and two to 
three times nightly.  His stream had slowed down through the 
years.  He complained of incontinence at times (which he 
related to urinary tract infections) but the incontinence 
resolved once it was treated.  He had never had urinary tract 
surgery.  He reported a six to seven year history of erectile 
dysfunction.  Examination revealed a varicocele on the left 
testicle that was minimally tender.  The left testicle was 
otherwise unremarkable.  Lab tests were negative for current 
varicocele or inflamed epididymis.  The diagnoses were 
impotence secondary to diabetes mellitus, and recurrent 
urinary tract infections, possibly secondary to urethral 
stricture.  The physician stated, "[i]t is unlikely that 
[the urinary tract infections, possibly due to urethral 
stricture] might be due to a varicocele condition, but it is 
possible that [the veteran] might have recurrent left 
epididymitis."  The examiner also expressly stated, "[i]t 
is far more likely that [the veteran's] impotence is 
secondary to diabetes mellitus, rather than a varicocele 
condition."  

On VA examination in March 2000, the veteran complained of 
left testicle pain that increased in severity after climbing 
or descending stairs, or after walking a few blocks.  He 
reported constant pain in the left scrotal area that he felt 
was due to the epididymitis.  Examination revealed that the 
left testicular sac had a varicocele that was minimally to 
moderately tender.  There was no evidence of any 
inflammation, redness, or warmth.  The diagnoses were history 
of left epididymitis with varicocele; and symptoms of pain in 
the left testicle which is worse when walking or negotiating 
stairs, and consistent with varicocele formation.  

VA outpatient records dated through May 2001 show diagnoses 
and treatment of numerous medical problems, including 
continued care for complaints of left testicle pain.  A 
September 2000 outpatient report indicates that since August 
1997 the veteran was taking Motrin to alleviate testicular 
pain.  A December 2000 clinical record indicates that the 
veteran was taking Levoquin antibiotics for approximately the 
prior three weeks.  Later in the same report it is noted that 
the veteran had "stable" left testicular pain, and was 
"taking [M]otrin and using sitz [with] no real 
improvement."  In April 2001 the veteran was seen in a VA 
primary care clinic for evaluation of testicular pain.  He 
complained of episodic inflammation to the point that he 
found it difficult to ambulate.  It was noted that he used a 
truss and anti-inflammatories during episodes of 
inflammation.  Examination revealed the right testicle was 
more tender that the left.  The scrotum was neither tense nor 
erythematous.  The diagnosis was chronic epididymitis, and 
the veteran was started on Levaquin (250 milligrams daily for 
21 days).  He was also scheduled for urology clinic consult 
"ASAP'.  It was noted that he failed to report for the 
urology clinic scheduled appointment.

At the April 2003 hearing, the veteran testified that the 
symptoms of the service-connected left epididymitis with 
varicocele had increased in severity since the March 2000 VA 
examination.  On an average night he woke up three times 
nightly to urinate.  His left scrotal pain was aggravated by 
stretching, getting in or out of motor vehicles, and walking 
more than one block.  He complained of occasional left 
testicle swelling.  He reported that he wore a "leg brace" 
daily that was made by VA, reportedly similar to an "elastic 
jock strap," and the brace helped alleviate scrotal pain.  
He also complained of urinary tract infections (a "couple" 
in the last year, with one infection reportedly lasting 3 to 
4 months) that were treated via antibiotics, and which VA 
health care professionals had apparently related to an "old 
ailment."  He testified that he soiled himself during his 
sleep approximately two to three times weekly, but he denied 
wearing any appliance or absorbent material other than 
undergarments.  

On VA examination in April 2005, the veteran complained 
chiefly of left side scrotal pain.  The examiner noted the 
veteran was "circumstantial and nebulous" in his response 
when he was asked how the symptoms had worsened in any way 
over the years.  The examiner had the distinct impression 
that any left scrotal pain and/or tenderness that the veteran 
had over the years was of no functional significance 
whatsoever.  The 1997 ultrasound study of the scrotal 
contents was reviewed, and demonstrated a small left testicle 
and small left varicocele, with no other abnormality.  It was 
reported that the veteran had not been seen in the VA urology 
clinic since June 2000, and the clinic's urologist did not 
think that any treatment would resolve the discomfort that 
the veteran had reported for many years.  Examination 
revealed mild tenderness of the left scrotum, and the left 
testicle was slightly smaller than the right testicle.  The 
diagnosis was post crush injury of the left testicle, with 
chronic pain.  The examiner stated:

The [veteran's] left varicocele is of no 
clinical significance and the [veteran] 
has no clear-cut diagnosis and all that 
can be said about his symptom of left 
scrotol [sic] tenderness and pain over 
the years is that it is post crush injury 
and certainly cannot be called left 
epididymitis.  Any voiding dysfunction 
that the [veteran] may have would have 
absolutely no relationship to the 
military service crush injury of the 
scrotum.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran's service connected left epididymitis with 
varicocele is rated under  38 C.F.R. § 4.115b, Code 7525 (for 
chronic epididymo-orchitis), as urinary tract infection.   
Urinary tract infections are rated under the criteria in 
38 C.F.R. § 4.115a, which provide for rating as renal 
dysfunction where there is poor renal function, and a 30 
percent rating where there is recurrent symptomatic infection 
requiring drainage and/or frequent hospitalization (greater 
than two times per year), and/or requiring continuous 
intensive management.  A 10 percent rating is warranted when 
the veteran experiences symptoms comparable with long-term 
drug therapy, one to two hospitalizations per year and/or 
requiring intermittent intensive management.  Here, there is 
no associated renal dysfunction, and the disability has not 
required drainage, hospitalization, or intensive management.  
When he was last examined by VA (in April 2005), it was noted 
that the veteran had not been seen in the urology clinic in 
approximately 5 years (since 2000).  [He was seen in a 
primary care clinic in April 2001 for an acute episode of 
epididymitis, and received medication.  He was scheduled for 
urology clinic consult, but failed to report.]  

The essence of the veteran's complaints is that the symptoms 
of his service-connected left epididymitis with varicocele 
are pain (aggravated on motions such as walking, negotiating 
stairways, and entering/exiting motor vehicles), and/or 
urinary frequency such as to warrant an increased rating.  
His statements (including his testimony) describing the 
residual symptoms of his post crush injury of the left 
scrotum are competent evidence to the extent that he can 
describe what he experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, for rating purposes, his 
statements and contentions must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria.  

Here, the evidence reflects that there is no associated 
impairment of function (e.g., renal function, voiding, etc.), 
so ratings that consider impairment of function do not apply.  
The veteran reports that symptoms of his left epididymitis 
with varicocele disability primarily include swelling and 
constant pain, with an increase in pain after walking, 
negotiating stairways, entering/exiting motor vehicles, and 
increased urinary frequency.  However, the April 2005 VA 
examiner expressly stated that any voiding dysfunction of 
which the veteran complained has "absolutely no relationship 
to the military service crush injury of the scrotum."  
Notably, the veteran has co-existing disability (diabetes) to 
which such further complaints as erectile dysfunction have 
been attributed.  (See 1997 examination report.)  The 
competent (medical) evidence establishes that the veteran's 
complaints of scrotal pain are "of no clinical 
significance" insofar as functional impairment is concerned.  

Based on the foregoing, the Board finds that the disability 
picture objectively presented provides no basis for assigning 
a rating in excess of 10 percent under any applicable 
criteria.  Furthermore, the disability is not shown to have 
interfered with earning capacity, required hospitalization, 
or involve other factors that would suggest referral for 
extraschedular consideration.  The preponderance of the 
evidence is against the claim, and it must be denied.  


ORDER

A rating in excess of 10 percent for left epididymitis with 
varicocele is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


